Motion for reargument granted and, upon reargument, the memorandum and order entered November 14, 2008 (56 AD3d 1233 [2008]) is amended by deleting the second and third sentences of the memorandum and substituting the following sentences: “The sole contention of defendant on appeal is that the judgment revoking his probation was based on an illegal search. We reject defendant’s contention (see generally People v Thomas, 39 AD3d 1197, 1198 [2007], Iv denied 9 NY3d 869 [2007]).” Present— Centra, J.E, Fahey, Peradotto, Green and Gorski, JJ.